780 F.2d 1022
121 L.R.R.M. (BNA) 3104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MASTER SLACK AND/OR MASTER TROUSERS CORP., HARDEMAN GARMENTCORP., MOREHOUSE GARMENT CORP., LAUDERDALE GARMENTCORP., AND LOBELVILLE GARMENT CORP., Respondents.
84-5387
United States Court of Appeals, Sixth Circuit.
11/4/85
ENFORCEMENT GRANTED AND DENIED IN PART

1
N.L.R.B.


2
Before:  KEITH and KRUPANSKY, Circuit Judges, and COHN, District Judge.*


3
On June 13, 1980, this Court entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board of July 22, 1977, in Case Nos. 26-CA-4924, 4977, 5013, 5057, 5313, 5632, and 5953.  On March 8, 1984, the Board issued a Supplemental Decision and Order in the above case, fixing the amount of backpay due the discriminatees.  On June 26, 1984, the Board filed with this Court its application for enforcement of its Supplemental Order against Respondents Master Slack, et al., their officers, agents, successors, and assigns.  The Court heard oral argument of the parties' respective counsel on April 4, 1985 and has considered the briefs and transcript of record filed in this cause.  On September 17, 1985, this Court, being fully advised on the premises, handed down its opinion granting enforcement in part and denying enforcement in part to the Board's Order.  In conformity therewith, it is hereby


4
ORDERED AND ADJUDGED by the Court that Respondents, their officers, agents, successors, and assigns, shall satisfy their obligation to make whole the backpay claimants here involved by payments of the amounts of net backpay set forth opposite their names.  Each of the amounts listed below shall be paid, plus interest thereon accrued to the date of payment at the rate of six (6) percent interest per annum, computed in the manner specified in Isis Plumbing and Heating Co., 138 NLRB 716 (1962), minus any tax withholdings required by federal and state laws.

Grace Beard  $262
Mose Burkley  3,512
Earlie Cheairs  350
William Ray Davis  2,710
Peggy Peoples Harris  720
Alma Jones  3,332
Freddie Jones  2,455
Mattie Jones  1,263
Earline Lake  14,098
Leroy Lake  9,014
Nathaniel McClellan  $2,868
Gladys McGowan  641
Annie McKinnie  993
Doris McNeal  2,083
Percy McNeal  28,660
Donald Moss  23,056
Wiley Murphy  4,383
Vera Norment  2,132
Juanita Phillips  6,871
Lurlene Pirtle  3,556
Allan Lynn Russell  32,492
Johnny Russell  2,941
Leo Sain  557
Willie Spencer  964
Ressie Ford Traylor  612
Earnest Williams  552
Patricia Williams  7,876
Margie Wilson  3,324


*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation